DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.
This Office Action is in response to applicant’s amendment filed on May 10, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 11 and 18.  
Claims 11-20 remain pending in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The copy device and copy method in light of disclosure of Figures 1 and 2 of the specification of the instant application is not enable to generate the “master signal” to generate the reference wave and the object wave to form the interference pattern, since as shown in Figure 1, there are two original sources (11, Figure 1) to generate two master signals (9) respectively to generate the reference wave from the reference hologram and to generate the object wave from the object hologram.  The two original sources do not seem to generate coherent master signals to allow the interference pattern be formed.  The specification in light of the Figures therefore do not seem to be enabling the claims.  
The amended phrase “wherein the reference hologram is configured … from the master signal an original reference wave of the master hologram is reproducible … the object hologram is configured such that an optical transformation occurs for reproducing the original object wave of the master hologram” that is not enable by the specification.  It is impossible, as according to Figure 1 of the instant application, that the “master signal” is able to reproduced both the original reference wave and the original object wave.  
Furthermore, the optical element (12) placing before the original source (11) in Figure 1 seems to be incorrect since the optical element (12) would not be able to affect the light from the original source (11).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended phrase “an object hologram generated as a function of the master hologram” and the amended phrase “a reference hologram generated as function of the mater hologram” recited in claims 11 and 18 are confusing and indefinite, since it is not clear what does it mean “a function of the master hologram”?  For the purpose of the examination, the object hologram and the reference hologram are the master hologram.  Clarifications and correction are required.  
The phrase “master signal” is confusing and indefinite since according to the disclosure of the specification, there is no single “master signal” for reproducing the reference wave and the object wave.  
The phrase “original reference wave” and the phrase “reference wave” are confusing and indefinite since it is not clear if they are the same or not?  For the purpose of examination, they are being interpreted as the same.  Correction is required.  
The phrase “original object wave” and the phrase “object wave” are confusing and indefinite since it is not clear if they are the same or not?  For the purpose of examination, they are being interpreted as the same.  Correction is required.  
Claims 12-17 and 19-20 inherit the rejection from their respective based claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the patent issued to Aharoni et al (PN. 5,422,746).
Claim 11 has been amended to necessitate the new grounds of rejection.  
Aharoni et al teaches a copying device for generating a replication hologram that represents a copy of a master hologram wherein the device is comprised an object hologram (Hoint, Figure 2), generated as a function of the master hologram to be copied and, configured to generate an object wave (o) via a master signal and a reference hologram (Hrint), generated as a function of the master hologram to be copied and, configured to generate a reference wave (r) using the master signal, the object hologram and the reference hologram being configured in such way that via irradiation with the master signal the generated object wave interests with the generated reference wave in a plane in which a hologram recording layer (Hf) for forming the replication hologram (Hf) into which an interference pattern is writable by exposure is situated, (please see Figure 2 and columns 5 and 6).  Aharoni et al teaches that the hologram recording layer may comprise a photopolymer, (please see column 13, lines 26-42) that is a photosensitive layer.  
As shown in Figure 2, Aharoni et al teaches that the master signal (cr) is deflected toward the photosensitive layer (Hf) and is optically transformed such that the master signal is converted into the reference wave (r).  
As shown in Figure 2, Aharoni et al teaches that a deflection of the master signal (co) and an optical transformation for reproducing the object wave object wave (o) occurs in the object hologram, (Hoint).  
Claim 11 has been amended to include the phrase “the reference hologram is configured such that from the master signal an original reference wave of the master hologram is reproducible and wherein the object hologram is configured such that an optical transformation occurs for reproducing the original object wave of the master hologram”.  
Aharoni et al teaches that the master signal (cr) reproduces the reference wave or original reference wave (r) from the reference hologram Hrint and the object hologram Hoint is configured that optical transformation occurs for the reproducing the object wave or the original object wave (o) of the master hologram.  
With regard to claim 12, Aharoni et al teaches that the reference hologram and the object holograms are being recorded by using spherical wavefronts which means the mater signals used to irradiate reference hologram and object hologram are of spherical wavefronts, (please see the abstract).
  This reference has therefore anticipated the claims.  

Claim(s) 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the patent issued to Aharoni et al (PN. 5,422,746).
Claim 18 has been amended to necessitate the new ground of rejection.  
Aharoni et al teaches a method for generating replicated hologram that represents a copy of a master hologram, the copying device including an object hologram (Hoint, Figure 2), generated as function of the master hologram to be copied and, configured to generate an object wave (o) via a master signal and a reference hologram (Hrint), generated as a function of the master hologram to be copied and, configured to generate a reference wave (r) using the master signal, the object hologram and the reference hologram being configured in such a way that via irradiation with the master signal, the generated object wave intersects with the generated reference wave in a plane in which a holographic recording layer for forming the replication hologram (Hf) into which an interference pattern is writable by exposure is situated, wherein the copying method comprises the following steps: (1) situating the holographic recording layer in the plane for forming the replication hologram by exposing the layer with an interference pattern of the reference wave (r) to be generated and the object wave (o) to be generated, (2) irradiating the reference hologram with the master signal (cr)  for generating reference wave and (3) simultaneously irradiating the object hologram for generating the object wave with the master signal (co), (please see Figure 2, columns 5, and 6).  Aharoni et al teaches that the hologram recording layer may comprise a photopolymer, (please see column 13, lines 26-42) that is a photosensitive layer.  
As shown in Figure 2, Aharoni et al teaches that the master signal (cr) is deflected toward the photosensitive layer (Hf) and is optically transformed such that the master signal is converted into the reference wave reference wave (r).  
As shown in Figure 2, Aharoni et al teaches that a deflection of the master signal (co) and an optical transformation for reproducing the object wave object wave (o) occurs in the object hologram, (Hoint).  
Claim 18 has been amended to include the phrase “the reference hologram is configured such that from the master signal an original reference wave of the master hologram is reproducible and wherein the object hologram is configured such that an optical transformation occurs for reproducing the original object wave of the master hologram”.  
Aharoni et al teaches that the master signal (cr) reproduces the reference wave or original reference wave (r) from the reference hologram Hrint and the object hologram Hoint is configured that optical transformation occurs for the reproducing the object wave or the original object wave (o) of the master hologram.  
With regard to claim 19, Aharoni et al teaches that the master signal in the reference hologram is transformed from the maser signal to from the reference wave and the master signal in the object hologram is transformed to form the object wave.  
This reference has therefore anticipated the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni et al in view of the US patent application publication by Dousman et al (US 2010/0073646 A1).
The copying device taught by Aharoni et al as described in claim 11 above has met all the limitations of the claims.  
With regard to claim 13, this reference does not teach explicitly that the master is made up of at least two subholograms that are generatable by reference are that are originally different.  Dousman et al in the same field of endeavor teaches that the master hologram may be produced with a plurality of monochromatic sub-holograms such that each of the sub-holograms is generated using reference beams with differing incidence angles, (please see paragraph [0013]).  It would then have been obvious to one skilled in the art to apply the teachings of Dousman et al to modify the master hologram to be recorded with a plurality of sub-holograms such that each sub-holograms is generated using reference beams with differing incident angles for the benefit of allowing the master hologram be suitable for different applications.  
With regard to claim 15, Aharoni et al in light of Dousman et al teach that the master hologram may have a plurality of sub-holograms that are formed by using reference light beams of different incident angles and therefore the reference waves (used to form the master hologram) is formed with varying emission directions.  
 
Claim 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni et al in view of the US patent application publication by Pyun et al (US 2010/0073646 A1).
The copying device taught by Aharoni et al as described in claim 11 above has met all the limitations of the claims.  
With regard to claim 14, this reference does not teach explicitly that the object hologram and/or the reference hologram is situated in on an end side in an optical fiber that is configured as a glass plate the optical fiber including a coupling hologram that is configured in such a way that the master signal is deflectable in a direction of the object hologram and/or of the reference hologram.  Pyun et al in the same field of endeavor teaches an apparatus for recording and reproducing hologram that is comprised of light guide members (10 and 16, Figure 1) with coupling hologram (11 and 17) that is configured in such way that the recording light beams are deflectable in a direction of the holograms (15 and 18) such that the object wave and the reference wave interest in the holographic recoding layer or photosensitive layer (9, please see paragraph [0041]) to record a hologram in the photosensitive layer.  With regard to claim 16, as shown in Figure 1, of Pyun et al that the reference wave and the object wave impact on the photosensitive layer from opposite sides, (please see Figure 1).  It would then have been obvious to one skilled in the art to apply the teachings of Pyun et al to modify the holographic copying device of Aharoni et al to have the object hologram on a first light guide member and the reference hologram on a second light guide member so that the reference wave and the object wave may be directed to the holographic recording layer at opposite side of the recording layer to form the master hologram as a reflective master hologram.   Although these references do not teach explicitly that the optical fiber is made of glass plate, such modification is considered obvious to one skilled in the art since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni et al in view of the US patent application publication by Chuang et al (US 2005/0270609 A1).
The copying device taught by Aharoni et al as described in claim 11 above has met all the limitations of the claims.  
With regard to claim 17, this reference does not teach explicitly that the photosensitive layer is configured to be pushed through the copying device step by step for creating a plurality of replication holograms.  Chuang et al in the same field of endeavor teaches that the holographic recording layer including photopolymer (serves as photosensitive layer, please see paragraph [0005]) may be pushed through copying device step by step for creating a plurality of replication holograms or sub-master holograms, (please see paragraph [0087]).  It would then have been obvious to one skilled in the art to apply the teachings of Chuang et al to modify the copying device to allowing the photosensitive holographic recording layer be pushed through the copying device to create a plurality of sub-master holograms.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni et al in view of the US patent application publication by Chuang et al (US 2005/0270609 A1).
The copying device taught by Aharoni et al as described in claim 18 above has met all the limitations of the claims.  
With regard to claim 20, this reference does not teach explicitly that the photosensitive layer is configured to be pushed through the copying device step by step for creating a plurality of replication holograms.  Chuang et al in the same field of endeavor teaches that the holographic recording layer including photopolymer (serves as photosensitive layer, please see paragraph [0005]) may be pushed through copying device step by step for creating a plurality of replication holograms or sub-master holograms, (please see paragraph [0087]).  It would then have been obvious to one skilled in the art to apply the teachings of Chuang et al to modify the copying device to allowing the photosensitive holographic recording layer be pushed through the copying device to create a plurality of sub-master holograms.  The created plurality of sub-master holograms may be utilized as reference holograms.  

Response to Arguments
Applicant's arguments filed on March 29, 2022 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and are rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to the newly amended features that have been fully addressed in the reasons for rejection set forth above.  
In response to applicant’s arguments concerning “master signal”, the cited Aharoni et al indeed teaches to use master signal to illuminated the reference hologram and the object hologram to reproduce the reference wave and object wave to record the hologram.  The further rejections concerning “master signal” are stated in the reasons for rejection set forth above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872